The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 15, 2014

                                      No. 04-14-00244-CR

                                         Isaiah MATA,
                                            Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8191
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
        Appellant’s brief was due June 26, 2014, but it was not filed. This court notified
appellant’s court-appointed counsel, William L. Baskette Jr., of the deficiency by letter on June
30. See TEX. R. APP. P. 38.8(b)(2). Our letter required a response by July 10, and advised counsel
that this appeal would be abated for an abandonment hearing if he failed to timely respond.

        Counsel has not filed appellant’s brief or otherwise responded to our letter. Pursuant to
Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this appeal, remand the
case to the trial court, and order the trial court to conduct a hearing to determine:

       (1) whether appellant desires to prosecute his appeal, and

       (2) whether counsel has abandoned the appeal. The trial court must take steps to ensure
       effective assistance of counsel, including the appointment of new counsel if necessary.

The trial court may, in its discretion, receive evidence on the first issue by sworn affidavit from
the appellant. The trial court shall, however, order appellant’s counsel to be present at the
hearing.

        The trial court is further ordered to make written findings and conclusions on these
issues. The clerk and court reporter are ordered to file in this court, no later than August 14,
2014, (1) a reporter’s record of the hearing, and (2) a supplemental clerk’s record containing the
court’s written findings of fact, conclusions of law, and recommendations addressing the above
issues. See TEX. R. APP. P. 38.8(b)(3).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court